Citation Nr: 1417886	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1960 to November 1960.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied entitlement to a compensable rating for bilateral hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The most recent VA hearing examination was conducted in June 2008.  In August 2009 and March 2010 statements, the Veteran reported that his hearing has worsened since that time.  Thus the Board finds a remand is necessary in order to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The examiner must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Additionally, in his substantive appeal the Veteran indicated that he was seeking treatment at the Asheville VA Medical Center (VAMC) in April 2010.  However, the most recent VA treatment records in the claims file are dated March 2008.  Thus, on remand, current relevant VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any treatment records, physically or electronically, from the Asheville VAMC dated after March 2008 that are relevant to hearing loss.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his hearing loss and the impact of the condition on his ability to work.  Afford an appropriate amount of time to file this evidence.

3.  Then schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss.  The examiner should review the claims file and all indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  The examiner must fully describe the functional effects of the hearing loss disability.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case to the Veteran and his representative and provide an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

